 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   CHARLES J. LEE, Bar #221057
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: 559-487-5561/Fax: 559-487-5950
 5
     Attorneys for Defendant
 6   Ruth Fae Thorp

 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                        Case No. 1:18-cr-00042-LJO
12                         Plaintiff,                 STIPULATION AND ORDER TO CONTINUE
                                                      SENTENCING HEARING
13   vs.
                                                      DATE: April 10, 2020
14   RUTH FAE THORP,                                  TIME: 8:30 a.m.
                                                      JUDGE: Hon. Dale A. Drozd
15                        Defendant.
16
17
18          IT IS HEREBY STIPULATED by and between the parties hereto, through their

19   respective counsel, that the sentencing hearing for the supervised release violation in the above-

20   captioned matter now set for January 13, 2020 may be continued to April 10, 2020 at 8:30 a.m.

21          This continuance is at the request of the defense. Due to Ms. Thorp having a number of

22   medical conditions for which she is currently receiving treatment, Ms. Thorp is concerned about

23   a potential transfer to a different institution and the delay in care that inevitably occurs when a

24   transfer occurs, if she is sentenced on the currently scheduled court date. By the requested

25   sentencing date, Ms. Thorp would be far enough along her anticipated sentence that the

26   likelihood of further transfer to complete her sentence would be minimal.

27          Both the government and the United States Probation Officer have no objection to the

28   requested continuance. As Ms. Thorp has already admitted her violation of her supervised
 1   release and is pending sentencing, no exclusion of time is necessary under the Speedy Trial Act.

 2
 3                                                        Respectfully submitted,

 4                                                        McGREGOR SCOTT
                                                          United States Attorney
 5
 6   DATED: December 17, 2019                             /s/ Katherine Schuh
                                                          KATHERINE SCHUH
 7                                                        Assistant United States Attorney
                                                          Attorney for Plaintiff
 8
 9                                                        HEATHER E. WILLIAMS
                                                          Federal Defender
10
11   DATED: December 17, 2019                             /s/ Charles J. Lee
                                                          CHARLES J. LEE
12                                                        Assistant Federal Defender
                                                          Attorneys for Defendant
13                                                        RUTH FAE THORP

14
15
16                                             ORDER

17
     IT IS SO ORDERED.
18
         Dated:        December 17, 2019                   /s/ Lawrence J. O’Neill _____
19
                                                 UNITED STATES CHIEF DISTRICT JUDGE
20
21
22
23
24
25
26
27
28
      Thorp: Stipulation and [Proposed]             -2-
      Order to Continue Sentencing Hearing
